Exhibit 99.2 PROFORMA FINANCIAL STATEMENTS SINO-BON Sunnyside ENTERTAINMENT INC. Acres Mobile Estates CONSOLIDATED CONSOLIDATED PROFORMA BALANCE SHEETS BALANCE SHEETS Proforma Adjustments BALANCE SHEETS March 31, December 31, March 31, December 31, March 31, December 31, March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ Restricted Cash (Note 2) Accounts receivable, net (Note 2) Other receivable, net Due from related party (Note 6) Notes receivable Inventories (Note 3) Trade deposit paid, net Prepaid expenses and other assets 　 　 　 　 Total current assets 0 0 0 0 NON-CURRENT ASSETS Long-term investments (Note 4) Other assets Construction in progress Property, plant and equipment, net (Note 2) Intangible assets, net (Note 2) 　 　 　 　 TOTAL ASSETS $ $ $ - $ - $ - $ - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short-term bank loan (Note 7) $ Bank's acceptance (Note 5) Account payables Accrued expenses and other payables Due to related party - current Customer deposits Income tax payable 　 　 　 　 Total current liabilities Other payable - - Due to related party (Note 6) 　 　 　 Total liabilities STOCKHOLDERS' EQUITY Capital stock, $0.001 par value - 50,000,000 shares authorized Additional paid-in capital Retained earnings Statutory reserves - - Accumulated other comprehensive income Stock subscription receivable 　 　 　 　 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ - $ - $ - $ - $ $ 1 SINO-BON Sunnyside Acres ENTERTAINMENT INC. Mobile Estates Proforma STATEMENTS STATEMENT STATEMENTS OF OPERATIONS OF OPERATIONS Proforma Adjustments OF OPERATIONS Three months March 31, March 31, March 31, March 31, March 31, March 31, March 31, Sales, net $ Cost of sales 　 　 　 　 Gross profit Operating income/(expenses) Other Income - - Selling, general and administrative expenses Income from Operations Other income/(expenses) Interest income - - Other income - - Non operating income Non operating expenses Finance costs 　 　 　 　 Profit before income tax Income taxes - - Net income $ COMPREHENSIVE INCOME Net Income $ Other Comprehensive Income Foreign currency translation adjustment TOTAL COMPREHENSIVE INCOME $ 2 NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Note 1 – BASIS OF PRESENTATION In May, 2010, Sino-Bon Entertainment Inc. (the “Company”) entered into a Share Exchange Agreement with Sunnyside Acres Mobile Estates (Sunnyside), wherebySunnyside acquired 100% of the issued and outstanding capital stock of the Company in exchange for 17,000,000 shares of the common stock of Sunnyside. As a result of the reverse acquisition, the Company became Sunnyside's wholly-owned subsidiary and the former shareholders of the Company became controlling stockholders of Sunnyside.The share exchange transaction with Sunnyside was treated as a reverse acquisition, with the Company as the accounting acquirer and Sunnyside as the acquired party. Consequently, the assets and liabilities and the historical operations that will be reflected in the consolidated financial statements for periods prior to the Share Exchange Agreement will be those of the Company and will be recorded at the historical cost basis.After the completion of the Share Exchange Agreement, the Company’s consolidated financial statements will include the assets and liabilities of the Company and Sunnyside, the historical operations of the Company and the operations of Sunnyside from the closing date of the Share Exchange Agreement. These pro forma consolidated financial statements are prepared assuming the above transaction occurred as of March 31, 2010 (as to the balance sheet) and for the three months ended at March 31, 2010 (as to the income statements). Audited financial statements of the Company andSunnyside have been used in the preparation of these pro forma consolidated financial statements. These pro forma consolidated financial statements should be read in conjunction with the historical financial statements of Sunnyside and the Company. 3 Note 2 – PRO FORMA ADJUSTMENTS Proforma Adjustments Proforma Adjustments March 31, 2010 December31, 2009 Accounts Payable $ Accounts Payable $ Additional Paid in Capital Additional Paid in Capital Retained Earnings $ Retained Earnings $ Eliminate Shells Equity Accounts Eliminate Shells Equity Accounts Capital Stock Capital Stock Additional Paid in Capital Additional Paid in Capital Eliminate Sino-Bon Capital Eliminate Sino-Bon Capital Additional Paid in Capital Additional Paid in Capital Capital Stock Capital Stock Record Merger shares issued Record Merger shares issued $ 4
